

115 HCON 94 IH: Recognizing the opening of the nonsectarian Museum of the Bible in Washington, D.C., the only museum of its size and scope in the world devoted exclusively to the Bible.
U.S. House of Representatives
2017-11-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. CON. RES. 94IN THE HOUSE OF REPRESENTATIVESNovember 17, 2017Mr. Pittenger (for himself, Mr. Pearce, Mrs. Hartzler, Mr. Weber of Texas, Mr. Franks of Arizona, Mr. Grothman, Mr. Hultgren, Mr. Babin, Mr. Shimkus, Mr. Harris, Mr. Allen, Mr. Westerman, Mr. Kelly of Mississippi, Mr. Cole, Mr. Ross, Mr. Estes of Kansas, Mr. Loudermilk, Mr. Posey, Mr. Chabot, Mr. Olson, Mr. Banks of Indiana, Mr. Wilson of South Carolina, Mr. Jody B. Hice of Georgia, Mr. Norman, Mr. LaMalfa, Mr. Aderholt, Mr. Walberg, Mr. Jones, Mr. Flores, Mr. Hudson, Mr. Harper, Mr. Poliquin, Mr. Cleaver, Mr. Johnson of Louisiana, and Mr. Lamborn) submitted the following concurrent resolution; which was referred to the Committee on Natural ResourcesCONCURRENT RESOLUTIONRecognizing the opening of the nonsectarian Museum of the Bible in Washington, D.C., the only
			 museum of its size and scope in the world devoted exclusively to the
			 Bible.
	
 Whereas the Bible has played a prominent role in the culture of the United States and has been a significant influence throughout the history of our Nation;
 Whereas, in 1956, Congress passed a Joint Resolution adopting In God We Trust as the official motto of the United States; Whereas, in 1982, Congress passed the Joint Resolution entitled Joint Resolution authorizing and requesting the President to proclaim 1983 as the Year of the Bible (Public Law 97–280), finding that the Bible has made a unique contribution in shaping the United States as a distinctive and blessed nation and people;
 Whereas, on November 17, 2017, the Museum of the Bible opened a 430,000-square-foot nonprofit museum in Washington, D.C., 3 blocks from the Capitol, and will be free to all visitors;
 Whereas the Museum of the Bible is a nonsectarian institution that does not promote any faith or denomination;
 Whereas, in 2014, the architectural concept submission for the Museum of the Bible was approved by the Commission of Fine Arts, the local Washington, D.C., Advisory Neighborhood Commission, and the Historic Preservation Review Board, and the primary building of the Museum of the Bible was awarded historical status by the Historic Preservation Review Board;
 Whereas the Museum of the Bible will have 3 primary exhibit floors focused on the history, narrative, and impact of the Bible;
 Whereas the entrance to the Museum of the Bible will feature 2, 40-foot-tall bronze panels that contain the first lines of Genesis in Latin, as originally printed in the Gutenberg Bible, and art glass panels featuring a papyrus containing the 19th psalm; and
 Whereas the Museum of the Bible is an innovative, global, nonsectarian educational institution the purpose of which is to permit all people to engage with the Bible: Now, therefore, be it
		
	
 That Congress— (1)recognizes the opening of the Museum of the Bible in Washington, D.C., the first nonsectarian museum of its kind in the capital of the United States focused exclusively on the history, narrative, and impact of the Bible; and
 (2)commends the leadership, staff, scholars, designers, construction workers, and volunteers who worked tirelessly to realize the goal of opening a museum, free to the public, with the nonsectarian purpose of inviting all people to engage with the Bible.
			